

115 HR 5929 IH: United States Virgin Islands Small Business Contracting Assistance Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5929IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Ms. Clarke of New York (for herself, Ms. Plaskett, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide for small business concerns located in the United States
			 Virgin Islands, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States Virgin Islands Small Business Contracting Assistance Act of 2018. 2.Definition of United States Virgin Islands businessSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection:
			
 (ee)United States Virgin Islands businessIn this Act, the term United States Virgin Islands business means a small business concern that has its principal office located in the United States Virgin Islands..
 3.Small business credit for United States Virgin Islands businessesSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:
			
				(w)Small business credit for United States Virgin Islands businesses
 (1)Credit for meeting contracting goalsIf an agency awards a prime contract to United States Virgin Islands business during the period beginning on the date of enactment of this subsection and ending on the date that is 4 years after such date of enactment, the value of the contract shall be doubled for purposes of determining compliance with the goals for procurement contracts under subsection (g)(1)(A)(i) during such period.
 (2)ReportAlong with the report required under subsection (h)(1), the head of each Federal agency shall submit to the Administrator, and make publicly available on the scorecard described in section 868(b) of the National Defense Authorization Act for Fiscal Year 2016 (15 U.S.C. 644 note), an analysis of the number and dollar amount of prime contracts awarded pursuant to paragraph (1) for each fiscal year of the period described in such paragraph..
 4.Priority for surplus property transfersSection 7(j)(13)(F) of the Small Business Act (15 U.S.C. 636(j)(13)(F)) is amended by adding at the end the following new clause:
			
				(iii)
 (I)In this clause, the term covered period means the period beginning on the date of enactment of this clause and ending on the date that is 3 years after such date of enactment.
 (II)The Administrator may transfer technology or surplus property under clause (i) to a United States Virgin Islands business during the covered period if the such business meets the requirements for such a transfer, without regard to whether such business is a Program Participant..
		5.Contracting incentives for protege firms that are United States Virgin Islands businesses
 (a)In generalSection 45(a) of the Small Business Act (15 U.S.C. 657r(a)) is amended by adding at the end the following new paragraph:
				
 (3)United States Virgin Islands businessesDuring the period beginning on the date of enactment of this paragraph and ending on the date that is 3 years after such date of enactment, the Administrator shall identify potential incentives to a covered mentor that awards a subcontract to its covered protege, including—
 (A)positive consideration in any past performance evaluation of the covered mentor; (B)the application of costs incurred for providing training to such covered protege to the subcontracting plan (as required under paragraph (4) or (5) of section 8(d)) of the covered mentor; and
 (C)such other incentives as the Administrator determines appropriate.. (b)DefinitionsSection 45(d) of the Small Business Act (15 U.S.C. 657r(d)) is amended by adding at the end the following new paragraphs:
				
 (4)Covered mentorThe term covered mentor means a mentor that enters into an agreement under this Act, or under any mentor-protege program approved under subsection (b)(1), with a covered protege.
 (5)Covered protegeThe term covered protege means a protege of a covered mentor that is a United States Virgin Islands business.. 6.Additional mentor-protege relationships for protege firms that are United States Virgin Islands businessesSection 45(b)(3)(A) of the Small Business Act (15 U.S.C. 657r(b)(3)(A)) is amended by inserting , except that, during the 3-year period beginning on the date of the enactment of the United States Virgin Islands Small Business Contracting Assistance Act of 2018, such restrictions shall not apply to up to 2 mentor-protege relationships if such relationships are between a covered protege and covered mentor after each participant.
		